WOODLEY, Judge.
This is an appeal by the sureties in a bond forfeiture case.
No brief for the appellants has been filed.
Appellee’s brief, filed prior to the submission of the appeal, points to Rules 414, 415 and 416, Rules of Civil Procedure, applicable in bond forfeiture cases under Art. 866 C.C.P., and prays that the judgment of the trial court be in all things affirmed, or in the alternative, that the appeal be dismissed for want of prosecution.
Rule 416 provides:
“When appellant has failed to file his brief as provided in the foregoing rules, the appellee may, prior to the call of the case, file his brief, which the court may in its discretion regard as a correct presentation of the case, and upon which it may, in its discretion, affirm the judgment of the court below without examining the record.”
Pursuant to said rule, the judgment is affirmed.